Mr. Presiding Justice McBride delivered the opin- . ion of the court. 3. Judgment, § 419*—when dismissal of action is bar to another action. For dismissal of one action to operate as a bar to another action there must be identity of parties and of subject-matter. 4. Judgment, § 434*—what constitutes a former adjudication. To constitute a former adjudication there must have been a trial and a determination of the rights of the parties. 5. Judgment, § 419*—when dismissal of action is not bar to another action. Dismissal of an action for want of jurisdiction on motion without trial by a justice of the peace, held no bar to another action.